UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1838



In Re:   OTTO CLAUDE SMITH; LINDA C. SMITH,

                                                            Debtors.

------------------------------------------

OTTO CLAUSE SMITH; LINDA C. SMITH,

                                              Debtors - Appellants,

          versus


CROWFIELDS CONDOMINIUM ASSOCIATION,

                                               Creditor - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-05-80-1; BK-03-11127)


Submitted: December 22, 2005              Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Otto Claude Smith and Linda C. Smith, Appellants Pro Se. Douglas
James Tate, MCGUIRE, WOOD & BISSETTE, PA, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Otto Claude Smith and Linda C. Smith appeal from the

district court’s order denying their motion for reconsideration of

the district court’s order dismissing as untimely their appeal from

the bankruptcy court’s order.       Our review of the record and the

opinions below discloses no reversible error.             Accordingly, we

affirm on the reasoning of the district court.             See    Smith v.

Crowfields, Nos. CA-05-80-1; BK-03-11127 (W.D.N.C. June 20, 2005).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -